I2I-/5
                                ELECTRONIC RECORD




COA #      01-14-00238-CR                        OFFENSE: 21.1 (Sex Abuse of Child)

           Charles Edward Tumlinson v. The
STYLE:     state of Texas                        COUNTY:         Brazoria

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    149th District Court


DATE:12/18/2014                  Publish: NO     TC CASE #:      50946 (Count I & II)




                           IN THE COURT OF CRIMINAL APPEALS


          Charles Edward Tumlinson v. The
STYLE:    State of Texas                              CCA#:
                                                                       m-is
         APPELLApJT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:         PyUzlzDLr                               SIGNED:                           PC:_

JUDGE:         fli AxU^-.                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD